Bierly, C. J.
Appellants, by their counsel, Emison & Emison, on August 4, 1965, filed in this court a verified “Motion of Appellants to Voluntarily Dismiss Appeal”, with proof of service attached thereto, which verified motion, omitting formal parts, is as follows:
“Come now Appellants and respectfully represent and show to the court that they do not wish to pursue their appeal in the above named cause; that Appellees have filed no assignment of cross errors.”
The record discloses that appellants submitted the transcript and assignment of errors on February 20, 1965; that three petitions for extension of time to file appellants’ brief were filed and granted, the third extension having expired August 5,1965.
No appellants’ brief was filed.
The motion states, which is supported by the record, that no assignment of cross-errors has been filed by appellees.
The court, having examined said verified motion, also the record, and being duly advised, finds that appellants no longer seek to pursue this appeal; that appellees have filed no assignment of cross-errors, nor have they filed any objections to said motion; and that said motion to dismiss said appeal should be granted.
*438Appeal dismissed, with costs taxed against appellants.
Note. — Reported in 209 N. E. 2d 518.